Exhibit 10.6

  

SEPARATION AND SETTLEMENT AGREEMENT

 

BY AND BETWEEN

 

RELMADA THERAPEUTICS, INC.

 

AND

 

Ottavio Vitolo, M.D.

  

This Separation and Settlement Agreement (“Agreement”), dated as of April 1,
2020 (the “Effective Date”), is made by and between Relmada Therapeutics, Inc.,
a Nevada company (“Relmada” or the “Company”), and Ottavio Vitolo, M.D.
(“Employee”).

 

WHEREAS, Employee was employed by the Company pursuant to the terms of an
employment agreement effective March 28, 2018 (the “Employment Agreement”) and
Confidential Information and Invention Assignment Agreement, dated April 1, 2018
(the “Confidentiality Agreement”); and

 

WHEREAS, Employee commenced employment with Relmada on April 2, 2018 (the “Start
Date”); and

 

WHEREAS, Employee and the Company have mutually agreed that Employee’s
employment with the Company terminated effective March 6, 2020 (the “Separation
Date”); and

 

WHEREAS, the Company and Employee wish to memorialize the terms of Employee’s
departure from the Company and each of Employee and the Company’s rights and
responsibilities in connection with his departure; and

 

WHEREAS, Employee has agreed to release the Company and the Company has agreed
to release Employee from any claims.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as the “Parties”) hereby agree as
follows:

 

1. Termination of Employment and Directorship. Employee's last day of employment
will be March 6, 2020.

 

2. Separation Payments. Pursuant to the satisfactory transition of all
information and material requested by the Company, the Company agrees to the
following:

 

A.The Company shall pay Employee $200,000, without any tax withholdings or other
deductions (the “Separation Payment”). The Separation Payment shall be delivered
to Employee at this home address (71 Westland Avenue, Newton, MA 02465) in a
manner to ensure that it is received by Employee within 8 calendar days of the
execution of this Agreement by both Parties. Company shall issue to Employee a
Form-1099 for the Separation Payment in the ordinary course of its business. The
Company shall also pay Employee $10,000 for attorney’s fees in connection with
this matter.

  

1

 

 

B.The Company shall also pay to Employee accrued salary of $6,557.40 through
March 6, 2020, including any March contributions to the 401k plan, and unused
vacation days totaling $28,415.40; each payable on the next scheduled pay
period.

 

C.If the Employee timely and properly elects COBRA continuation coverage under
the Company’s group health plan, the Employee shall only be required to pay
active employee rates, as in effect from time to time, until September 6, 2020.
At the conclusion of this period, the Employee shall be eligible to continue his
coverage, pursuant to COBRA, and shall be responsible for the entire COBRA
premium for the remainder of the applicable COBRA continuation period.

 

D.Employee’s options granted under the Company’s 2014 Stock Option and Equity
Incentive Plan shall continue to vest until September 6, 2020. Employee shall
have until March 6, 2021 to exercise his vested options and Employee shall be
allowed to use a cashless exercise provision to exercise his vested options.
Subject to federal securities laws, Employee shall be free of any restrictions
preventing him from exercising and selling his vested options as of the eighth
day following the execution of this Agreement.

 

E.The Company shall include Employee’s name in the upcoming planned scientific
publication in connection with the Company’s completed Phase II trial for
REL-1017.

 

3. Separation, Payments, Benefits and Related Matters.

 

(a) The Parties agree that, except as provided in this Agreement, there are no
further sums or benefits due or owing to Employee pursuant to this Agreement or
any prior employment agreement, amendment to such agreement, or any other legal
or contractual obligation.

 

(b) The Parties agree that, except for the Confidentiality Agreement, which
shall remain in full force and effect, any other agreements shall be of no
further effect as of the date of this Agreement (other than Employee’s
post-termination obligations under Section 8 of the Employment Agreement, which
shall remain in full force and effect).

 

4. Release of Claims. In consideration for the obligations of the Company set
forth in this Agreement, Employee, on behalf of himself, and his respective
heirs, executors, officers, directors, shareholders, employees, agents and
consultants, investors, stockholders, administrators and assigns, as may be
applicable, hereby fully and forever release the Company and its respective
heirs, executors, officers, directors, employees, agents, investors,
stockholders, administrators, parent, subsidiary and affiliate companies,
predecessor and successor companies and assigns, of and from any claim, duty,
obligation or cause of action relating to any matters of any kind that any of
them may possess arising from any omissions, acts or facts that have occurred
from the beginning of time up until and including the date of this Agreement
including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of those relationships,
including, without limitation Employee’s rights to salary and benefits except as
provided herein;

  

2

 

 

(b) any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied, negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; negligence; and
defamation;

 

(c) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, and
the Americans with Disabilities Act of 1990, the Older Workers Benefits
Protection Act of 1990, the Americans with Disabilities Act, the Family and
Medical Leave Act, and all other federal, state and local laws dealing with
discrimination on any basis, including but not limited to sex, race, national
origin, veteran status, religion, disability and age. This Agreement also
includes any claim of wrongful termination, based on any legal theory including
but not limited to contract and personal injury;

 

(d) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

(e) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this Paragraph 4
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any payments or
benefits receivable, or obligations incurred or specified under this Agreement.

 

5. Company Release. In consideration for the obligations of the Employee set
forth in this Agreement, the Company, on behalf of itself and its officers and
directors hereby fully and forever release the Employee and his heirs,
executors, agents, and assigns, of and from any claim, duty, obligation or cause
of action relating to any matters of any kind that any of them may possess
arising from any omissions, acts or facts that have occurred from the beginning
of time up until and including the date of this Agreement. The foregoing will
not be deemed to release Employee from claims arising from acts or omissions by
Employee that would constitute fraud, violations of law, or a felony.

  

3

 

 

6. Covenants.

   

(a) Future Acts. Employee agrees and covenants that (i) he shall not divulge to
any person or entity other than the Company, including its directors, officers,
employees, and agents, without express written authorization of the CEO, any
proprietary or confidential information, whether written or oral, received or
gained by him in the course of his employment by the Company or of his duties
with the Company (“Confidential Information”), nor shall he make use of any such
Confidential Information on his own behalf or on behalf of any other person or
entity, for so long as such Confidential Information is not known to the general
public; (ii) he has or shall return or cause to be returned to the Company any
and all property of the Company of any kind or description whatsoever,
including, but not limited to: (1) any Confidential Information, which has been
furnished to him or is held by him, at his residence or elsewhere, and shall not
retain any copies, duplicates, reproductions or excerpts thereof; and (2) all
personal property belonging to the Company, such as, without limitation, Company
records, records pertaining to projects that the Company is or may become
involved in, laptop computer, desktop computer and any peripheral items used for
such equipment. Employee understands and agrees that his obligations to the
Company under this paragraph survive the termination of his relationship with
the Company under this Agreement; and (iii) that he has vacated or will vacate
his office at the Company immediately, and shall return to the Company premises
only upon prior written consent of the CEO or his or her designee. For the
avoidance of doubt, counsel for the Parties may retain a copy of any Company
correspondence or documents in counsel’s possession, and in any subsequent
dispute between the Parties such documents be accessed by the Parties.

 

(b) Confidentiality of this Agreement. The Parties each agree to use their best
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Each Party
hereto agrees to take every reasonable precaution to prevent disclosure of any
Separation Information to third parties, except as may be disclosed in a
mutually agreed upon press release and except for disclosures required by law or
necessary to effectuate the terms of this Agreement. The Parties agree to take
every precaution to disclose Separation Information only to those employees,
officers, directors, attorneys, accountants, financial advisors, prospective
employers of Employee, governmental entities and family members who have a
reasonable need to know of such Separation Information. Employee acknowledges
that the Company has certain disclosure obligations that may supersede this
Agreement.

 

(c) Nonsolicitation. Employee agrees that for one year he will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s officers or employees to terminate their relationship with the
Company, or attempt to solicit, induce, recruit or encourage officers, employees
or of the Company, either for his own benefit or for the benefit of any other
person or entity. Further, Employee agrees that he will not use any confidential
or proprietary information of the Company to attempt to negatively influence any
of the Company’s employees from remaining in the Company or to solicit or
influence or attempt to solicit or influence any employee either directly or
indirectly, to join another Company, institution or other entity in competition
with the business of the Company. Employee agrees that he will be able to earn a
livelihood without violating the restrictions set forth in this Paragraph 6(c).
Further, for a period of one year from the date of this Agreement, he shall not
attempt to negatively influence any of the Company’s client’s or customers from
purchasing Company products or services or to solicit or influence any client,
customer or other person either directly or indirectly, to direct his or its
purchase of products and/or services to any person, firm, corporation,
institution or other entity in competition with the business of the Company.
Employee agrees that the character and duration of this Paragraph 6(c) are
reasonable in light of the circumstances as they exist on the date of this
Agreement.

  

4

 

 

7. Non-Disparagement. Responses to Inquiries. Except (X) when required to do so
by a lawful order of a court of competent jurisdiction, any governmental
authority or agency, or any recognized subpoena power or (Y) as necessary to
prosecute his rights against the Company under this Agreement, Employee agrees
(i) to refrain, and to cause any person acting on his behalf to refrain from any
knowing disparagement or defamation of the Company or its officers, directors,
employees, or agents, or tortious interference with the contracts and
relationships of the Company and (ii) that he will respond to any inquiries from
any third party that he "left to pursue other business interests, enjoyed the
opportunity to contribute to the Company and wishes the Company the best of luck
in its future endeavors." Except (X) when required to do so by a lawful order of
a court of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power or (Y) as necessary to prosecute its rights against
the Employee under this Agreement, the Company agrees (i) to refrain from, and
to cause any person acting on its behalf to refrain from any knowing
disparagement or defamation of Employee, or tortious interference with the
contracts and relationships of Employee and (ii) that it will respond to any
inquiries from third parties regarding Employee's departure from the Company
with a statement that "Employee has left the Company to pursue other business
interests. The Company is grateful for his contributions to the Company and
wishes him the best of luck in his future endeavors."

 

8. Breach of this Agreement. The Parties acknowledge that upon material breach
of any provision of this Agreement by Employee of the Company, the Company or
Employee, as the case may be, would sustain irreparable harm from such breach,
and therefore, Employee and Company hereby mutually represent, warrant and
covenant that they have not violated and will not violate any of the terms or
provisions contained herein. Employee and the Company also mutually agree that
in addition to any other remedies which they may have for any material breach of
this Agreement or otherwise, the Company or the Employee, as the case may be,
shall be entitled to obtain equitable relief including specific performance and
injunctions restraining Employee or the Company, as the case may be, from
committing or continuing any such violation of this Agreement.

 

9. No Admission. The parties acknowledge and agree that this Agreement does not
constitute and should not be construed in any way as an admission by any other
party of (a) any wrongdoing or liability whatsoever, (b) any violation of the
Employee’s or the Company’s rights or those of any other person, or (c) any
violation of any order, law, statute, duty or contract. The Company specifically
disclaims any liability for any alleged wrongdoing or liability, for any alleged
violation of Employee’s rights or those of any other person, or for any alleged
violation of any order, law, statute, duty, or contract and Employee
specifically disclaims any liability for any alleged wrongdoing or liability,
for any alleged violation of the Company’s rights or those of any other person,
or for any alleged violation of any order, law, statute, duty, or contract.

 

10. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he fully understands the provisions contained in
this agreement and that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.

 

11. No Representations. Neither Party has relied upon any representations or
statements made by the other Party hereto which are not specifically set forth
in this Agreement.

  

5

 

 

12. Severability. In the event any provision hereof becomes or is declared by a
court or other tribunal of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision.

 

13. Arbitration/Attorneys Fees. The Parties agree that Sections 10 and 14 of the
Employment Agreement shall govern any disputes regarding this Agreement.

 

14. Successors. This Agreement shall inure to the benefit of and be enforceable
by Employee's heirs and beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the Company and its respective successors, purchasers and
assigns.

 

15. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's separation
from the Company, and shall supersede and replace any and all prior agreements
and understandings concerning Employee's relationship with the Company and his
compensation by the Company, including but not limited to the Employment
Agreement (other than as set forth in this Agreement).

 

16. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Company.

 

17. Construction. Whenever used in this Agreement, the singular shall be
construed to include the plural and vice versa, where applicable, and the use of
the masculine, feminine or neuter gender shall include the other genders. The
subject matter and language of this Agreement has been the subject of
negotiations between the parties and their respective counsel, and this
Agreement has been jointly prepared by their respective counsel. Accordingly,
this Agreement shall not be construed against any party on the basis that this
Agreement was drafted by such party or its counsel. Headings of section and
subsections are for convenience of reference only, and shall not be construed as
a part of this Agreement, or as limiting or defining the scope of any term or
provision hereof.

 

18. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without regard to its conflicts of law provisions.

 

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. This Agreement may be executed via facsimile or e-mail and
signatures delivered via facsimile or e-mail shall be effective for all
purposes.

 

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) they have read this Agreement;

 

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

  

6

 

 

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) they are fully aware of the legal and binding effect of this Agreement.

 

21. Execution and Revocation Rights.

 

(a) This Agreement is intended to satisfy the requirements of the OWPBA. The
Employee further agrees that he is advised by this Agreement, as required by the
OWPBA, that (i) this waiver and release does not apply to any rights and claims
that may arise after the effective date of this Agreement, (ii) he has the right
to consult with an attorney prior to signing this Agreement, (iii) he may have
at least twenty one (21) days to consider this Agreement, (iv) he has seven (7)
days following his execution of this Agreement to revoke this Agreement, (v)
this Agreement shall not be effective until the revocation period has expired,
therefore making the effective date the eighth (8th) day after this Agreement is
executed by the Employee.

 

(b) By executing this Agreement, the Employee acknowledges that the Employee has
been advised by a representative of the Company that he has twenty-one (21) days
within which to consider this Agreement before signing the same and that the
Employee has, in fact, been given at least twenty-one (21) days within which to
consider this Agreement prior to signing this Agreement.

 

(a) Following his signing of the Agreement, Employee has the right to revoke the
Agreement at any time within seven (7) calendar days of him signing it, not
including the date of his signing (the "Revocation Period"). Notice of
Revocation shall be given in writing and sent by overnight mail no later than
the seventh (7th) day following the date Employee signs this Agreement. The
Notice of Revocation shall be sent to the Board of Directors of the Company. If
Employee does not revoke the Agreement, this Agreement shall be deemed to be
effective and to be enforceable as of the last date set forth opposite any
signature hereto. If Employee gives Notice of Revocation during the Revocation
Period in the manner specified above, this Agreement shall become null and void
and all rights and claims of the parties which would have existed, but for the
execution of this Agreement shall be restored.

   

[Signatures Follow on Next Page]

  

7

 

 

   IN WITNESS WHEREOF, the Parties have executed this Separation and Settlement
Agreement on the respective dates set forth below.

  

RELMADA THERAPEUTICS, INC.   Ottavio Vitolo, an Individual       By: /s/ Sergio
Traversa   /s/ Ottavio Vitolo       Its: CEO           Date:  April 1, 2020  
Date: April 1, 2020

 

 

8



 

